UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05972 Name of Registrant: Vanguard International Equity Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2015 Item 1: Schedule of Investments Vanguard Pacific Stock Index Fund Schedule of Investments As of January 31, 2015 Market Value Shares ($000) Common Stocks (100.0%) 1 Australia (18.3%) Commonwealth Bank of Australia 1,658,656 114,688 Westpac Banking Corp. 3,173,012 84,802 BHP Billiton Ltd. 3,307,246 76,281 Australia & New Zealand Banking Group Ltd. 2,839,798 72,493 National Australia Bank Ltd. 2,434,907 67,151 Wesfarmers Ltd. 1,154,282 38,989 CSL Ltd. 528,027 35,934 Woolworths Ltd. 1,264,468 31,117 Telstra Corp. Ltd. 4,434,510 22,368 Rio Tinto Ltd. 447,429 19,952 Woodside Petroleum Ltd. 740,630 19,670 * Scentre Group 5,384,336 15,821 * Westfield Corp. 1,989,634 15,177 Suncorp Group Ltd. 1,325,030 15,097 Macquarie Group Ltd. 299,361 14,349 AMP Ltd. 3,012,253 13,434 Transurban Group 1,847,738 13,214 Brambles Ltd. 1,593,785 13,057 Amcor Ltd. 1,240,233 12,258 Insurance Australia Group Ltd. 2,362,329 11,702 QBE Insurance Group Ltd. 1,387,494 11,375 Origin Energy Ltd. 1,123,127 9,268 Goodman Group 1,771,937 8,400 * Newcrest Mining Ltd. 751,912 8,119 Stockland 2,382,989 8,082 Aurizon Holdings Ltd. 2,111,178 8,073 * AGL Energy Ltd. 678,688 7,503 Oil Search Ltd. 1,184,855 7,130 Lend Lease Group 552,864 7,126 APA Group 1,116,487 7,038 GPT Group 1,818,826 6,377 Ramsay Health Care Ltd. 132,977 6,119 Santos Ltd. 989,263 6,023 Sonic Healthcare Ltd. 407,551 5,950 ASX Ltd. 199,519 5,897 Mirvac Group 3,766,230 5,633 Dexus Property Group 935,256 5,585 * Medibank Pvt Ltd. 2,843,675 5,269 Orica Ltd. 375,100 5,265 Seek Ltd. 349,194 4,806 Asciano Ltd. 1,002,220 4,666 Incitec Pivot Ltd. 1,660,452 4,631 Bendigo & Adelaide Bank Ltd. 445,829 4,617 Computershare Ltd. 510,082 4,583 James Hardie Industries plc 449,916 4,511 Tatts Group Ltd. 1,422,489 4,257 Sydney Airport 1,083,916 4,188 Novion Property Group 2,318,270 4,160 Coca-Cola Amatil Ltd. 550,441 4,132 Crown Resorts Ltd. 388,919 4,086 Cochlear Ltd. 58,531 3,762 * Alumina Ltd. 2,506,134 3,751 Caltex Australia Ltd. 138,348 3,580 Aristocrat Leisure Ltd. 648,688 3,514 Federation Centres 1,467,749 3,443 Bank of Queensland Ltd. 354,018 3,429 Boral Ltd. 787,740 3,409 Toll Holdings Ltd. 692,319 3,311 ^ Fortescue Metals Group Ltd. 1,650,927 2,994 Challenger Ltd. 603,251 2,935 Ansell Ltd. 159,054 2,792 Tabcorp Holdings Ltd. 748,006 2,644 Echo Entertainment Group Ltd. 841,777 2,630 Treasury Wine Estates Ltd. 658,889 2,505 Iluka Resources Ltd. 438,652 2,382 * Healthscope Ltd. 1,116,842 2,336 * BlueScope Steel Ltd. 580,516 2,249 * Qantas Airways Ltd. 1,115,591 2,248 IOOF Holdings Ltd. 306,005 2,233 REA Group Ltd. 54,793 2,096 Orora Ltd. 1,254,938 2,065 AusNet Services 1,707,293 1,853 Recall Holdings Ltd. 323,082 1,790 DuluxGroup Ltd. 381,668 1,768 ^ Perpetual Ltd. 45,487 1,726 Leighton Holdings Ltd. 104,992 1,671 ^ Flight Centre Travel Group Ltd. 57,040 1,665 ^ Harvey Norman Holdings Ltd. 539,437 1,648 WorleyParsons Ltd. 220,858 1,643 CSR Ltd. 525,167 1,622 Platinum Asset Management Ltd. 233,373 1,569 TPG Telecom Ltd. 297,198 1,537 ^ ALS Ltd. 386,331 1,459 Downer EDI Ltd. 446,259 1,449 Adelaide Brighton Ltd. 461,652 1,279 Fairfax Media Ltd. 1,685,805 1,173 Metcash Ltd. 932,607 1,053 Shopping Centres Australasia Property Group 668,106 1,000 Macquarie Atlas Roads Group 425,990 972 OZ Minerals Ltd. 321,337 960 ^ Sims Metal Management Ltd. 109,229 919 Goodman Fielder Ltd. 1,765,064 876 Nufarm Ltd. 171,496 754 Seven West Media Ltd. 660,246 669 GWA Group Ltd. 297,943 610 *,^ Whitehaven Coal Ltd. 625,210 597 Sims Metal Management Ltd. ADR 64,094 536 Arrium Ltd. 3,054,752 482 ^ New Hope Corp. Ltd. 254,227 463 * Newcrest Mining Ltd. ADR 32,727 351 *,^ Ten Network Holdings Ltd. 1,838,865 284 Hong Kong (9.6%) AIA Group Ltd. 12,407,645 72,026 Hong Kong Exchanges and Clearing Ltd. 1,184,497 27,261 Hutchison Whampoa Ltd. 2,059,531 27,256 Cheung Kong Holdings Ltd. 1,356,636 25,888 Sun Hung Kai Properties Ltd. 1,585,118 25,794 Link REIT 2,344,443 15,859 Jardine Matheson Holdings Ltd. 247,600 15,822 Hong Kong & China Gas Co. Ltd. 6,388,060 14,628 CLP Holdings Ltd. 1,594,541 14,235 Power Assets Holdings Ltd. 1,360,316 14,228 Hang Seng Bank Ltd. 786,541 13,766 BOC Hong Kong Holdings Ltd. 3,702,546 12,978 Wharf Holdings Ltd. 1,558,297 12,624 Sands China Ltd. 2,485,147 12,099 Galaxy Entertainment Group Ltd. 2,147,950 11,219 Hongkong Land Holdings Ltd. 1,221,000 9,042 Swire Pacific Ltd. Class A 651,125 8,720 Henderson Land Development Co. Ltd. 1,170,460 8,344 Want Want China Holdings Ltd. 6,804,000 8,148 Jardine Strategic Holdings Ltd. 233,000 8,129 Hang Lung Properties Ltd. 2,289,317 6,731 MTR Corp. Ltd. 1,421,117 6,296 China Mengniu Dairy Co. Ltd. 1,381,000 6,293 New World Development Co. Ltd. 5,200,870 6,201 Li & Fung Ltd. 5,927,259 5,866 Bank of East Asia Ltd. 1,371,876 5,700 Sino Land Co. Ltd. 3,062,300 5,121 Tingyi Cayman Islands Holding Corp. 1,970,000 4,852 Wheelock & Co. Ltd. 842,486 4,767 AAC Technologies Holdings Inc. 728,000 4,652 Cheung Kong Infrastructure Holdings Ltd. 557,215 4,573 Techtronic Industries Co. Ltd. 1,308,000 4,272 Samsonite International SA 1,331,673 4,041 Hang Lung Group Ltd. 848,000 4,033 Swire Properties Ltd. 1,212,065 3,891 Yue Yuen Industrial Holdings Ltd. 869,519 3,236 ^ Prada SPA 532,200 3,125 Hysan Development Co. Ltd. 643,603 3,111 Wynn Macau Ltd. 1,062,840 2,943 SJM Holdings Ltd. 1,893,359 2,780 PCCW Ltd. 4,084,143 2,709 NWS Holdings Ltd. 1,398,411 2,595 First Pacific Co. Ltd. 2,434,823 2,480 Cathay Pacific Airways Ltd. 1,047,548 2,444 Kerry Properties Ltd. 667,858 2,360 VTech Holdings Ltd. 166,000 2,337 ASM Pacific Technology Ltd. 245,128 2,216 Esprit Holdings Ltd. 1,900,100 2,138 Hopewell Holdings Ltd. 562,124 2,110 * Semiconductor Manufacturing International Corp. 24,279,000 2,104 ^ Sun Art Retail Group Ltd. 2,246,000 2,028 MGM China Holdings Ltd. 774,400 1,876 Television Broadcasts Ltd. 300,600 1,868 *,2 WH Group Ltd. 3,263,365 1,846 New World China Land Ltd. 2,696,000 1,679 Melco International Development Ltd. 814,000 1,621 Huabao International Holdings Ltd. 1,963,000 1,547 ^ Chow Tai Fook Jewellery Group Ltd. 1,144,000 1,517 * Alibaba Health Information Technology Ltd. 2,244,000 1,475 Shangri-La Asia Ltd. 1,134,096 1,472 Johnson Electric Holdings Ltd. 363,125 1,323 Orient Overseas International Ltd. 200,324 1,307 Cafe de Coral Holdings Ltd. 328,000 1,207 * United Co. RUSAL plc 1,738,000 1,173 Uni-President China Holdings Ltd. 1,347,400 1,165 Champion REIT 2,313,000 1,133 L'Occitane International SA 442,750 1,117 * Global Brands Group Holding Ltd. 5,793,259 1,092 * FIH Mobile Ltd. 2,290,000 1,019 Xinyi Glass Holdings Ltd. 1,902,000 1,000 Lifestyle International Holdings Ltd. 471,000 922 Dah Sing Financial Holdings Ltd. 156,952 907 China Travel International Investment Hong Kong Ltd. 2,724,000 894 Great Eagle Holdings Ltd. 257,000 856 Shun Tak Holdings Ltd. 1,838,000 840 Kerry Logistics Network Ltd. 544,679 831 Shui On Land Ltd. 3,404,166 766 *,^ Brightoil Petroleum Holdings Ltd. 3,058,000 751 ^ Shougang Fushan Resources Group Ltd. 3,610,000 744 ^ SA Sa International Holdings Ltd. 983,860 636 ^ Xinyi Solar Holdings Ltd. 2,288,000 628 Dah Sing Banking Group Ltd. 370,056 617 Towngas China Co. Ltd. 675,929 590 *,^ Macau Legend Development Ltd. 1,601,000 586 Hutchison Telecommunications Hong Kong Holdings Ltd. 1,224,000 558 Texwinca Holdings Ltd. 608,000 498 ^ Hopewell Highway Infrastructure Ltd. 952,656 460 Kowloon Development Co. Ltd. 354,000 413 *,^ China Rongsheng Heavy Industries Group Holdings Ltd. 3,646,000 331 Parkson Retail Group Ltd. 1,372,000 328 * China Oceanwide Holdings Ltd. 2,492,000 268 Japan (57.1%) Toyota Motor Corp. 2,730,871 176,062 Mitsubishi UFJ Financial Group Inc. 14,577,224 77,467 SoftBank Corp. 970,170 57,096 Honda Motor Co. Ltd. 1,849,027 55,794 Sumitomo Mitsui Financial Group Inc. 1,385,034 46,477 KDDI Corp. 638,900 45,099 Mizuho Financial Group Inc. 24,683,841 40,361 Takeda Pharmaceutical Co. Ltd. 797,991 39,867 Hitachi Ltd. 4,783,258 36,124 Astellas Pharma Inc. 2,274,570 35,132 FANUC Corp. 202,676 34,037 Canon Inc. 1,069,517 33,835 Central Japan Railway Co. 195,200 33,474 East Japan Railway Co. 390,785 30,184 Japan Tobacco Inc. 1,085,859 29,575 Seven & i Holdings Co. Ltd. 803,254 29,394 Shin-Etsu Chemical Co. Ltd. 424,855 28,131 Sony Corp. 1,186,144 27,899 Bridgestone Corp. 687,350 27,472 Mitsubishi Estate Co. Ltd. 1,297,982 26,116 Tokio Marine Holdings Inc. 734,690 25,650 Mitsubishi Corp. 1,456,434 25,408 Panasonic Corp. 2,193,190 24,914 Mitsui Fudosan Co. Ltd. 977,580 24,715 Kao Corp. 543,477 23,830 Mitsubishi Electric Corp. 2,029,954 23,478 Fuji Heavy Industries Ltd. 644,912 23,260 Mitsui & Co. Ltd. 1,780,300 22,654 Nippon Telegraph & Telephone Corp. 380,744 22,535 Murata Manufacturing Co. Ltd. 207,219 22,370 Nissan Motor Co. Ltd. 2,610,846 22,263 Keyence Corp. 46,577 21,772 Denso Corp. 491,986 21,765 Nippon Steel & Sumitomo Metal Corp. 8,700,309 20,335 Fast Retailing Co. Ltd. 54,320 20,151 Nomura Holdings Inc. 3,623,394 19,264 Komatsu Ltd. 980,009 19,217 Daikin Industries Ltd. 275,012 19,137 Kubota Corp. 1,283,895 19,060 Mitsubishi Heavy Industries Ltd. 3,302,743 18,230 SMC Corp. 63,700 17,082 Toshiba Corp. 4,236,424 16,940 NTT DOCOMO Inc. 1,002,000 16,915 Hoya Corp. 436,302 16,908 ITOCHU Corp. 1,629,297 16,497 Nidec Corp. 235,928 16,054 FUJIFILM Holdings Corp. 471,572 15,938 Dai-ichi Life Insurance Co. Ltd. 1,168,800 15,659 ORIX Corp. 1,336,330 15,356 Kyocera Corp. 333,450 14,677 Tokyo Gas Co. Ltd. 2,435,959 14,531 Asahi Group Holdings Ltd. 442,821 14,528 Sumitomo Realty & Development Co. Ltd. 442,539 14,116 Eisai Co. Ltd. 283,068 14,113 Sumitomo Mitsui Trust Holdings Inc. 3,936,819 13,844 MS&AD Insurance Group Holdings Inc. 560,501 13,628 Suzuki Motor Corp. 429,968 13,596 Toray Industries Inc. 1,595,857 13,594 Asahi Kasei Corp. 1,370,836 13,538 Oriental Land Co. Ltd. 54,218 13,137 Daiwa Securities Group Inc. 1,802,984 13,100 Tokyo Electron Ltd. 176,813 12,376 Kirin Holdings Co. Ltd. 919,116 12,375 Secom Co. Ltd. 213,103 12,370 Otsuka Holdings Co. Ltd. 396,579 12,270 Daiwa House Industry Co. Ltd. 664,605 12,239 Ajinomoto Co. Inc. 577,706 11,905 JFE Holdings Inc. 528,007 11,631 Sumitomo Corp. 1,157,138 11,419 Mazda Motor Corp. 548,591 11,268 Rakuten Inc. 810,600 11,222 Sompo Japan Nipponkoa Holdings Inc. 397,726 11,036 Shimano Inc. 81,098 10,721 * Olympus Corp. 306,436 10,598 Nintendo Co. Ltd. 109,798 10,591 Inpex Corp. 946,700 10,477 Daiichi Sankyo Co. Ltd. 714,091 10,360 Sumitomo Electric Industries Ltd. 788,421 10,159 Nitto Denko Corp. 170,066 10,153 Ono Pharmaceutical Co. Ltd. 96,233 10,128 West Japan Railway Co. 194,937 10,026 Unicharm Corp. 363,423 10,014 Shionogi & Co. Ltd. 329,073 9,875 Fujitsu Ltd. 1,828,981 9,665 * Chubu Electric Power Co. Inc. 729,972 9,639 Resona Holdings Inc. 1,940,143 9,625 Dentsu Inc. 231,502 9,508 Marubeni Corp. 1,709,056 9,434 Toyota Industries Corp. 174,620 9,399 Terumo Corp. 377,300 9,357 JX Holdings Inc. 2,508,023 9,255 Omron Corp. 226,410 9,052 Yamato Holdings Co. Ltd. 394,761 8,928 Daito Trust Construction Co. Ltd. 78,858 8,778 Tokyu Corp. 1,298,409 8,593 MEIJI Holdings Co. Ltd. 73,015 8,023 Osaka Gas Co. Ltd. 2,034,548 8,019 Isuzu Motors Ltd. 597,798 7,958 TDK Corp. 126,587 7,889 ^ Aeon Co. Ltd. 741,295 7,830 * Kansai Electric Power Co. Inc. 798,214 7,718 T&D Holdings Inc. 681,061 7,670 IHI Corp. 1,463,720 7,626 NEC Corp. 2,699,284 7,625 Kawasaki Heavy Industries Ltd. 1,589,357 7,615 ^ Sekisui House Ltd. 583,035 7,540 Sumitomo Metal Mining Co. Ltd. 510,149 7,291 Mitsubishi Chemical Holdings Corp. 1,397,079 7,241 Hankyu Hanshin Holdings Inc. 1,300,000 7,226 Aisin Seiki Co. Ltd. 202,929 7,089 Sysmex Corp. 157,584 7,042 Ricoh Co. Ltd. 720,182 7,026 Bank of Yokohama Ltd. 1,286,462 6,942 * Tokyo Electric Power Co. Inc. 1,608,384 6,825 Chugai Pharmaceutical Co. Ltd. 228,257 6,824 Yakult Honsha Co. Ltd. 111,715 6,766 NGK Spark Plug Co. Ltd. 227,881 6,756 Japan Exchange Group Inc. 285,500 6,644 Shiseido Co. Ltd. 402,853 6,461 Kintetsu Corp. 1,826,927 6,441 Rohm Co. Ltd. 98,433 6,328 Taisei Corp. 1,085,863 6,299 Yamaha Motor Co. Ltd. 286,547 6,285 Odakyu Electric Railway Co. Ltd. 642,362 6,249 Sumitomo Chemical Co. Ltd. 1,585,276 6,237 Tohoku Electric Power Co. Inc. 491,242 6,188 Seiko Epson Corp. 145,500 5,909 NGK Insulators Ltd. 291,541 5,875 Kikkoman Corp. 198,642 5,859 NSK Ltd. 493,736 5,786 Dai Nippon Printing Co. Ltd. 640,513 5,760 Makita Corp. 129,427 5,741 LIXIL Group Corp. 293,032 5,709 Nippon Paint Holdings Co. Ltd. 182,000 5,701 Asahi Glass Co. Ltd. 1,060,115 5,640 Minebea Co. Ltd. 364,000 5,616 Toyota Tsusho Corp. 232,148 5,498 Electric Power Development Co. Ltd. 150,879 5,496 Nippon Express Co. Ltd. 930,925 5,431 Shizuoka Bank Ltd. 593,859 5,427 Mitsubishi Motors Corp. 637,921 5,393 Isetan Mitsukoshi Holdings Ltd. 373,480 5,296 Kobe Steel Ltd. 3,013,957 5,286 *,^ Recruit Holdings Co. Ltd. 180,335 5,252 Konica Minolta Inc. 476,553 5,244 Santen Pharmaceutical Co. Ltd. 82,720 5,162 Keio Corp. 621,808 5,063 NH Foods Ltd. 203,466 5,030 Tobu Railway Co. Ltd. 1,043,206 5,017 Nippon Yusen KK 1,678,083 4,989 Chiba Bank Ltd. 733,129 4,941 NTT Data Corp. 129,700 4,934 Sekisui Chemical Co. Ltd. 436,445 4,773 Asics Corp. 192,832 4,732 Yahoo Japan Corp. 1,400,400 4,710 JGC Corp. 231,221 4,703 Shimizu Corp. 672,504 4,640 * Kyushu Electric Power Co. Inc. 479,444 4,627 Suntory Beverage & Food Ltd. 131,800 4,622 Nikon Corp. 362,130 4,595 Nitori Holdings Co. Ltd. 79,582 4,500 Kuraray Co. Ltd. 358,313 4,499 Fukuoka Financial Group Inc. 895,041 4,467 Obayashi Corp. 705,575 4,466 Brother Industries Ltd. 259,259 4,440 Chugoku Electric Power Co. Inc. 320,113 4,426 Lawson Inc. 67,595 4,419 Aozora Bank Ltd. 1,212,676 4,413 Nissin Foods Holdings Co. Ltd. 81,647 4,406 Don Quijote Holdings Co. Ltd. 59,100 4,303 Japan Airlines Co. Ltd. 125,692 4,255 Koito Manufacturing Co. Ltd. 130,455 4,242 Kansai Paint Co. Ltd. 241,442 4,220 Toppan Printing Co. Ltd. 624,872 4,174 Bandai Namco Holdings Inc. 200,954 4,069 Mitsubishi Materials Corp. 1,283,508 4,047 Keikyu Corp. 508,531 3,966 Daicel Corp. 317,373 3,946 Hino Motors Ltd. 276,809 3,919 Mitsui OSK Lines Ltd. 1,149,811 3,882 JTEKT Corp. 234,666 3,870 Keisei Electric Railway Co. Ltd. 297,404 3,831 Hirose Electric Co. Ltd. 31,941 3,827 Suruga Bank Ltd. 201,396 3,781 Alps Electric Co. Ltd. 180,400 3,756 ^ Casio Computer Co. Ltd. 238,472 3,733 Iyo Bank Ltd. 323,298 3,731 M3 Inc. 184,700 3,715 Oji Holdings Corp. 985,521 3,715 Mitsubishi Tanabe Pharma Corp. 232,636 3,678 TOTO Ltd. 328,078 3,622 Taiheiyo Cement Corp. 1,234,000 3,621 Toyo Suisan Kaisha Ltd. 102,596 3,609 JSR Corp. 202,943 3,577 Nagoya Railroad Co. Ltd. 908,000 3,567 Joyo Bank Ltd. 709,338 3,565 Seibu Holdings Inc. 149,375 3,543 Kajima Corp. 888,362 3,515 Stanley Electric Co. Ltd. 157,641 3,509 Nomura Research Institute Ltd. 102,784 3,490 USS Co. Ltd. 221,260 3,471 Amada Co. Ltd. 374,293 3,411 Hamamatsu Photonics KK 72,322 3,408 NOK Corp. 116,856 3,361 Shinsei Bank Ltd. 1,851,373 3,356 Yaskawa Electric Corp. 262,455 3,355 J Front Retailing Co. Ltd. 262,990 3,351 MISUMI Group Inc. 89,700 3,351 ANA Holdings Inc. 1,213,143 3,350 Nisshin Seifun Group Inc. 270,424 3,326 Tosoh Corp. 616,000 3,321 ^ Yamada Denki Co. Ltd. 889,440 3,304 Tokyu Fudosan Holdings Corp. 526,455 3,263 Keihan Electric Railway Co. Ltd. 536,000 3,254 Hitachi Metals Ltd. 199,407 3,249 Hachijuni Bank Ltd. 489,828 3,228 *,^ Sharp Corp. 1,646,829 3,224 Kyowa Hakko Kirin Co. Ltd. 281,386 3,204 Shimadzu Corp. 307,596 3,196 Nabtesco Corp. 122,565 3,164 Gunma Bank Ltd. 480,081 3,157 Sumitomo Heavy Industries Ltd. 580,153 3,139 Bank of Kyoto Ltd. 370,363 3,105 Taisho Pharmaceutical Holdings Co. Ltd. 48,723 3,091 Air Water Inc. 179,281 3,085 Trend Micro Inc. 107,558 3,038 Daihatsu Motor Co. Ltd. 217,657 3,035 Hiroshima Bank Ltd. 608,000 3,024 Seven Bank Ltd. 669,640 2,997 THK Co. Ltd. 122,732 2,981 Teijin Ltd. 988,175 2,944 Calbee Inc. 75,300 2,940 Toho Gas Co. Ltd. 533,518 2,899 Hisamitsu Pharmaceutical Co. Inc. 85,040 2,893 Hokuhoku Financial Group Inc. 1,404,000 2,893 Tokyo Tatemono Co. Ltd. 428,000 2,890 Sumitomo Rubber Industries Ltd. 183,590 2,855 FamilyMart Co. Ltd. 65,265 2,827 Nissan Chemical Industries Ltd. 153,500 2,826 ^ Marui Group Co. Ltd. 270,242 2,809 Mitsui Chemicals Inc. 956,190 2,798 Toho Co. Ltd. 122,233 2,766 Hokuriku Electric Power Co. 195,234 2,759 Credit Saison Co. Ltd. 163,475 2,754 Hulic Co. Ltd. 301,900 2,742 Japan Airport Terminal Co. Ltd. 60,600 2,731 Rinnai Corp. 40,607 2,718 Ryohin Keikaku Co. Ltd. 24,400 2,703 Kewpie Corp. 116,300 2,700 Miraca Holdings Inc. 59,785 2,678 Yokogawa Electric Corp. 255,296 2,673 Citizen Holdings Co. Ltd. 334,048 2,666 Kawasaki Kisen Kaisha Ltd. 930,000 2,662 Yamaguchi Financial Group Inc. 255,864 2,662 Yamaha Corp. 180,139 2,623 Hoshizaki Electric Co. Ltd. 51,700 2,621 Fuji Electric Co. Ltd. 612,783 2,620 Chugoku Bank Ltd. 183,909 2,616 Kurita Water Industries Ltd. 121,078 2,579 Nippon Kayaku Co. Ltd. 184,000 2,567 TonenGeneral Sekiyu KK 289,713 2,561 Hakuhodo DY Holdings Inc. 253,850 2,523 Sony Financial Holdings Inc. 180,424 2,508 Takashimaya Co. Ltd. 284,494 2,495 Nishi-Nippon City Bank Ltd. 760,839 2,471 Shimamura Co. Ltd. 27,653 2,460 Sega Sammy Holdings Inc. 188,691 2,457 Benesse Holdings Inc. 81,947 2,451 Tsuruha Holdings Inc. 36,200 2,432 Kamigumi Co. Ltd. 238,148 2,380 ^ Taiyo Nippon Sanso Corp. 198,000 2,372 Alfresa Holdings Corp. 196,632 2,331 Pigeon Corp. 37,300 2,329 Obic Co. Ltd. 69,300 2,325 Haseko Corp. 285,500 2,320 Mabuchi Motor Co. Ltd. 56,402 2,319 SBI Holdings Inc. 215,606 2,304 Toyo Tire & Rubber Co. Ltd. 102,200 2,302 Toyo Seikan Group Holdings Ltd. 178,973 2,296 Mitsubishi Logistics Corp. 153,831 2,288 NTN Corp. 534,000 2,285 Nippon Shokubai Co. Ltd. 169,000 2,270 Kobayashi Pharmaceutical Co. Ltd. 33,900 2,267 Disco Corp. 24,600 2,254 Advantest Corp. 177,487 2,252 Suzuken Co. Ltd. 79,548 2,241 Yamazaki Baking Co. Ltd. 151,435 2,230 Sawai Pharmaceutical Co. Ltd. 36,700 2,221 Mitsubishi UFJ Lease & Finance Co. Ltd. 513,180 2,220 Ezaki Glico Co. Ltd. 53,900 2,208 Yokohama Rubber Co. Ltd. 232,000 2,183 Nippon Electric Glass Co. Ltd. 421,752 2,177 Zenkoku Hosho Co. Ltd. 67,900 2,164 Sugi Holdings Co. Ltd. 46,000 2,160 Hitachi Chemical Co. Ltd. 106,166 2,136 Zeon Corp. 209,000 2,134 77 Bank Ltd. 383,000 2,118 Kaneka Corp. 346,995 2,118 Nippon Shinyaku Co. Ltd. 64,000 2,114 Nankai Electric Railway Co. Ltd. 526,000 2,106 Nomura Real Estate Holdings Inc. 124,678 2,098 Hitachi High-Technologies Corp. 67,280 2,090 DIC Corp. 842,000 2,085 MediPal Holdings Corp. 177,584 2,072 Iida Group Holdings Co. Ltd. 165,100 2,053 Sotetsu Holdings Inc. 446,000 2,040 ^ AEON Financial Service Co. Ltd. 112,670 2,025 Showa Denko KK 1,572,499 2,010 Aeon Mall Co. Ltd. 120,955 2,005 Nihon Kohden Corp. 40,500 2,003 Hitachi Construction Machinery Co. Ltd. 108,032 1,997 Sankyo Co. Ltd. 55,417 1,992 * Shikoku Electric Power Co. Inc. 158,244 1,990 Dowa Holdings Co. Ltd. 248,000 1,980 Mitsubishi Gas Chemical Co. Inc. 430,921 1,948 Kakaku.com Inc. 136,900 1,937 Showa Shell Sekiyu KK 195,922 1,912 Aoyama Trading Co. Ltd. 56,300 1,892 Konami Corp. 101,249 1,889 Azbil Corp. 75,800 1,883 Otsuka Corp. 53,326 1,841 Denki Kagaku Kogyo KK 466,927 1,840 Park24 Co. Ltd. 107,200 1,834 GS Yuasa Corp. 403,999 1,823 Ibiden Co. Ltd. 119,183 1,792 Sohgo Security Services Co. Ltd. 69,400 1,776 Nisshinbo Holdings Inc. 158,000 1,775 Ebara Corp. 460,000 1,769 Idemitsu Kosan Co. Ltd. 104,792 1,749 Sumitomo Dainippon Pharma Co. Ltd. 166,338 1,749 Nippon Paper Industries Co. Ltd. 108,548 1,712 Seino Holdings Co. Ltd. 157,000 1,708 Square Enix Holdings Co. Ltd. 77,815 1,708 NHK Spring Co. Ltd. 188,896 1,704 Sumco Corp. 101,001 1,695 Nishi-Nippon Railroad Co. Ltd. 385,000 1,667 Ube Industries Ltd. 1,106,936 1,658 Tokai Tokyo Financial Holdings Inc. 249,800 1,657 Toyoda Gosei Co. Ltd. 74,903 1,650 Sojitz Corp. 1,270,318 1,642 Maruichi Steel Tube Ltd. 69,414 1,641 Tsumura & Co. 70,672 1,608 Resorttrust Inc. 66,600 1,595 H2O Retailing Corp. 90,200 1,593 Glory Ltd. 60,300 1,580 ^ Sanrio Co. Ltd. 63,650 1,577 Kaken Pharmaceutical Co. Ltd. 74,000 1,575 Temp Holdings Co. Ltd. 46,500 1,572 COMSYS Holdings Corp. 115,400 1,570 Nichirei Corp. 296,000 1,569 Ushio Inc. 135,084 1,565 Japan Aviation Electronics Industry Ltd. 69,000 1,559 * Hokkaido Electric Power Co. Inc. 190,193 1,536 Izumi Co. Ltd. 42,800 1,535 House Foods Group Inc. 76,500 1,530 Nagase & Co. Ltd. 122,900 1,528 Topcon Corp. 76,900 1,524 ^ Sapporo Holdings Ltd. 356,000 1,500 Shiga Bank Ltd. 268,000 1,495 Dena Co. Ltd. 113,151 1,488 DMG Mori Seiki Co. Ltd. 114,700 1,488 Sundrug Co. Ltd. 35,000 1,486 Cosmos Pharmaceutical Corp. 9,200 1,482 Taiyo Yuden Co. Ltd. 117,700 1,461 Japan Steel Works Ltd. 361,865 1,448 Keiyo Bank Ltd. 264,000 1,440 Tadano Ltd. 119,000 1,432 Lion Corp. 263,000 1,429 ^ Daido Steel Co. Ltd. 361,087 1,414 Okasan Securities Group Inc. 201,000 1,412 Oracle Corp. Japan 33,868 1,408 OKUMA Corp. 165,000 1,404 Kose Corp. 31,200 1,397 Chiyoda Corp. 181,123 1,395 Fujikura Ltd. 333,000 1,383 Rohto Pharmaceutical Co. Ltd. 101,000 1,357 San-In Godo Bank Ltd. 166,000 1,354 Shimachu Co. Ltd. 53,400 1,338 Nexon Co. Ltd. 135,600 1,335 SCREEN Holdings Co. Ltd. 222,000 1,318 HIS Co. Ltd. 38,300 1,313 TS Tech Co. Ltd. 51,900 1,308 Matsumotokiyoshi Holdings Co. Ltd. 39,500 1,302 Wacoal Holdings Corp. 131,000 1,298 Kinden Corp. 108,431 1,284 * Japan Display Inc. 360,900 1,265 Awa Bank Ltd. 234,000 1,261 SKY Perfect JSAT Holdings Inc. 208,000 1,260 Sumitomo Forestry Co. Ltd. 135,000 1,256 UNY Group Holdings Co. Ltd. 218,000 1,254 Takara Holdings Inc. 196,400 1,253 Mitsui Engineering & Shipbuilding Co. Ltd. 763,000 1,240 Toyobo Co. Ltd. 900,000 1,210 K's Holdings Corp. 41,100 1,207 Juroku Bank Ltd. 364,000 1,201 Furukawa Electric Co. Ltd. 720,600 1,199 ^ Kagome Co. Ltd. 75,500 1,196 Kissei Pharmaceutical Co. Ltd. 39,400 1,182 Mitsui Mining & Smelting Co. Ltd. 561,000 1,171 KYORIN Holdings Inc. 57,700 1,167 Lintec Corp. 52,900 1,164 Yamato Kogyo Co. Ltd. 45,117 1,161 Sumitomo Osaka Cement Co. Ltd. 398,000 1,157 Daishi Bank Ltd. 344,000 1,145 ABC-Mart Inc. 22,787 1,137 Jafco Co. Ltd. 34,600 1,134 Shochiku Co. Ltd. 114,000 1,131 *,^ Acom Co. Ltd. 415,000 1,129 Higo Bank Ltd. 205,000 1,112 Century Tokyo Leasing Corp. 47,000 1,111 ^ Nipro Corp. 126,600 1,109 SCSK Corp. 44,500 1,108 Autobacs Seven Co. Ltd. 75,300 1,102 Coca-Cola East Japan Co. Ltd. 65,300 1,087 ^ Ito En Ltd. 56,400 1,083 Musashino Bank Ltd. 33,000 1,082 NTT Urban Development Corp. 111,100 1,066 Hyakugo Bank Ltd. 249,000 1,054 Tokai Rika Co. Ltd. 51,100 1,052 Kagoshima Bank Ltd. 168,000 1,051 ^ Fukuyama Transporting Co. Ltd. 186,000 1,040 North Pacific Bank Ltd. 278,300 1,037 Senshu Ikeda Holdings Inc. 229,200 1,018 Start Today Co. Ltd. 49,200 994 Maeda Road Construction Co. Ltd. 63,000 994 Canon Marketing Japan Inc. 54,400 989 Hokkoku Bank Ltd. 304,000 970 Nisshin Steel Co. Ltd. 93,100 964 Rengo Co. Ltd. 227,000 954 Coca-Cola West Co. Ltd. 66,424 950 *,^ Aiful Corp. 288,800 947 Japan Petroleum Exploration Co. Ltd. 30,879 938 Anritsu Corp. 142,700 936 Calsonic Kansei Corp. 162,000 921 Hyakujushi Bank Ltd. 274,000 920 ^ Onward Holdings Co. Ltd. 142,000 916 Hitachi Capital Corp. 46,300 910 Matsui Securities Co. Ltd. 107,500 909 Itochu Techno-Solutions Corp. 25,166 898 Nanto Bank Ltd. 266,000 892 Toda Corp. 247,000 883 Cosmo Oil Co. Ltd. 650,046 876 FP Corp. 25,000 873 Pola Orbis Holdings Inc. 20,300 864 Capcom Co. Ltd. 51,300 859 ^ Toyota Boshoku Corp. 64,109 846 Nissan Shatai Co. Ltd. 76,700 843 * Nippon Sheet Glass Co. Ltd. 906,000 832 Nippo Corp. 53,000 824 Toshiba TEC Corp. 132,000 814 Hikari Tsushin Inc. 14,100 810 Asatsu-DK Inc. 31,800 795 Nippon Television Holdings Inc. 48,200 787 Heiwa Corp. 39,000 784 KYB Co. Ltd. 193,000 766 Mochida Pharmaceutical Co. Ltd. 13,500 741 Exedy Corp. 29,500 649 Komeri Co. Ltd. 29,800 639 Kandenko Co. Ltd. 102,000 603 * Orient Corp. 385,700 576 Hitachi Transport System Ltd. 42,600 557 Fuji Media Holdings Inc. 43,300 544 ^ Gree Inc. 93,379 532 Shinko Electric Industries Co. Ltd. 64,800 454 Toppan Forms Co. Ltd. 43,300 450 Daikyo Inc. 299,000 442 PanaHome Corp. 73,000 439 Tokyo Broadcasting System Holdings Inc. 37,200 425 ^ Takata Corp. 33,300 388 NS Solutions Corp. 15,900 386 Sumitomo Real Estate Sales Co. Ltd. 15,300 362 TV Asahi Holdings Corp. 20,800 324 Mitsubishi Shokuhin Co. Ltd. 13,500 300 Sumitomo Riko Co. Ltd. 36,500 298 *,^ Aplus Financial Co. Ltd. 91,000 97 New Zealand (0.5%) Spark New Zealand Ltd. 1,879,985 4,505 Fletcher Building Ltd. 703,240 4,272 Auckland International Airport Ltd. 922,306 2,983 Ryman Healthcare Ltd. 418,493 2,505 Fisher & Paykel Healthcare Corp. Ltd. 552,575 2,492 Contact Energy Ltd. 380,170 1,951 SKY Network Television Ltd. 395,789 1,740 SKYCITY Entertainment Group Ltd. 598,113 1,706 * Kiwi Property Group Ltd. 1,052,084 1,010 Air New Zealand Ltd. 503,055 952 *,^ Xero Ltd. 79,097 893 Vector Ltd. 244,450 525 Warehouse Group Ltd. 148,408 307 Singapore (3.8%) DBS Group Holdings Ltd. 1,786,779 26,051 Oversea-Chinese Banking Corp. Ltd. 3,129,091 24,001 Singapore Telecommunications Ltd. 7,530,109 22,677 United Overseas Bank Ltd. 1,212,267 20,731 Keppel Corp. Ltd. 1,464,358 9,405 CapitaLand Ltd. 2,628,358 6,746 Global Logistic Properties Ltd. 3,113,773 5,810 Wilmar International Ltd. 2,164,303 5,136 ^ Singapore Press Holdings Ltd. 1,639,417 5,000 Genting Singapore plc 6,238,897 4,974 Singapore Exchange Ltd. 848,260 4,866 Singapore Airlines Ltd. 518,226 4,840 City Developments Ltd. 608,713 4,512 ComfortDelGro Corp. Ltd. 2,066,980 4,383 CapitaMall Trust 2,670,112 4,119 Singapore Technologies Engineering Ltd. 1,597,055 3,961 Ascendas REIT 2,044,894 3,714 * Hutchison Port Holdings Trust 5,200,639 3,708 Noble Group Ltd. 4,666,604 3,650 Suntec REIT 2,485,000 3,447 * Jardine Cycle & Carriage Ltd. 103,621 3,234 Sembcorp Industries Ltd. 928,820 2,954 CapitaCommercial Trust 2,026,000 2,649 Keppel Land Ltd. 746,575 2,504 UOL Group Ltd. 463,717 2,468 Singapore Post Ltd. 1,486,000 2,349 Golden Agri-Resources Ltd. 6,545,163 2,030 ^ Sembcorp Marine Ltd. 870,666 1,927 Yangzijiang Shipbuilding Holdings Ltd. 2,099,910 1,920 StarHub Ltd. 596,567 1,841 Venture Corp. Ltd. 257,000 1,543 SMRT Corp. Ltd. 710,000 918 M1 Ltd. 303,000 838 ^ SIA Engineering Co. Ltd. 223,000 718 ^ Olam International Ltd. 477,000 694 *,^ Neptune Orient Lines Ltd. 885,000 660 Wing Tai Holdings Ltd. 381,000 515 Frasers Centrepoint Ltd. 382,000 485 ^ Yanlord Land Group Ltd. 648,000 482 ^ COSCO Corp. Singapore Ltd. 961,001 384 *,^ Fraser and Neave Ltd. 176,000 383 Indofood Agri Resources Ltd. 402,000 210 South Korea (10.7%) Samsung Electronics Co. Ltd. 110,739 137,471 Hyundai Motor Co. 158,132 24,302 * SK Hynix Inc. 549,441 23,733 Shinhan Financial Group Co. Ltd. 469,293 19,160 NAVER Corp. 28,062 18,189 POSCO 76,298 17,724 Hyundai Mobis Co. Ltd. 69,341 15,676 KB Financial Group Inc. 396,343 13,314 Kia Motors Corp. 266,439 11,135 Samsung Fire & Marine Insurance Co. Ltd. 40,122 10,803 Korea Electric Power Corp. 265,333 10,374 SK Telecom Co. Ltd. 37,331 9,783 KT&G Corp. 124,337 9,076 Hana Financial Group Inc. 302,498 8,842 LG Chem Ltd. 44,526 8,008 Amorepacific Corp. 3,263 7,864 * LG Display Co. Ltd. 233,506 7,673 ^ Samsung SDS Co. Ltd. 29,829 7,214 Samsung Life Insurance Co. Ltd. 64,716 6,647 Samsung SDI Co. Ltd. 56,061 6,542 Samsung C&T Corp. 127,960 6,484 LG Electronics Inc. 111,997 6,205 LG Household & Health Care Ltd. 9,663 6,054 SK Innovation Co. Ltd. 62,972 5,348 LG Corp. 92,692 5,216 SK C&C Co. Ltd. 22,585 4,814 ^ Daum Kakao Corp. 33,343 4,632 Coway Co. Ltd. 57,156 4,581 Hyundai Heavy Industries Co. Ltd. 44,635 4,574 Korea Zinc Co. Ltd. 10,858 4,241 SK Holdings Co. Ltd. 26,518 4,134 Hyundai Steel Co. 68,180 4,091 E-Mart Co. Ltd. 21,370 4,055 Orion Corp. 3,791 3,617 * KT Corp. 132,290 3,602 AMOREPACIFIC Group 3,153 3,594 ^ Hyundai Glovis Co. Ltd. 16,107 3,588 Hankook Tire Co. Ltd. 74,280 3,572 Samsung Electro-Mechanics Co. Ltd. 57,435 3,496 Kangwon Land Inc. 116,834 3,445 *,^ Cheil Industries Inc. 26,479 3,293 Hotel Shilla Co. Ltd. 33,879 3,144 KCC Corp. 6,126 3,082 ^ Samsung Heavy Industries Co. Ltd. 183,736 2,975 Hyundai Engineering & Construction Co. Ltd. 73,942 2,926 BS Financial Group Inc. 231,382 2,925 Industrial Bank of Korea 232,351 2,729 NCSoft Corp. 14,931 2,727 Samsung Securities Co. Ltd. 62,519 2,697 *,^ Celltrion Inc. 69,315 2,571 Hyundai Development Co-Engineering & Construction 65,071 2,545 Lotte Shopping Co. Ltd. 11,710 2,534 LG Uplus Corp. 222,495 2,453 CJ CheilJedang Corp. 7,631 2,445 * Woori Bank 303,726 2,444 Lotte Chemical Corp. 15,238 2,404 Dongbu Insurance Co. Ltd. 49,757 2,400 S-Oil Corp. 42,797 2,354 Hyundai Wia Corp. 16,767 2,339 CJ Corp. 14,764 2,318 GS Holdings Corp. 52,419 1,984 Korea Investment Holdings Co. Ltd. 41,727 1,966 Daewoo Securities Co. Ltd. 190,767 1,749 Hyundai Department Store Co. Ltd. 16,098 1,745 ^ Daewoo Shipbuilding & Marine Engineering Co. Ltd. 96,693 1,705 * Cheil Worldwide Inc. 92,734 1,671 Hyosung Corp. 24,675 1,628 S-1 Corp. 22,130 1,610 Hanwha Life Insurance Co. Ltd. 220,030 1,561 Hyundai Marine & Fire Insurance Co. Ltd. 61,600 1,466 DGB Financial Group Inc. 152,363 1,461 Lotte Confectionery Co. Ltd. 857 1,460 ^ Kumho Petrochemical Co. Ltd. 17,907 1,458 ^ Halla Visteon Climate Control Corp. 33,714 1,419 Daelim Industrial Co. Ltd. 28,072 1,401 ^ OCI Co. Ltd. 19,400 1,375 SK Networks Co. Ltd. 159,594 1,367 Hanwha Corp. 53,110 1,325 * Korean Air Lines Co. Ltd. 30,161 1,309 Woori Investment & Securities Co. Ltd. 129,276 1,302 * Daewoo Engineering & Construction Co. Ltd. 207,477 1,281 * Doosan Infracore Co. Ltd. 138,081 1,278 *,^ CJ Korea Express Co. Ltd. 7,153 1,253 Samsung Card Co. Ltd. 35,805 1,245 Yuhan Corp. 7,921 1,236 Korea Gas Corp. 28,801 1,186 Hyundai Securities Co. Ltd. 173,960 1,185 ^ Paradise Co. Ltd. 49,031 1,172 Daewoo International Corp. 46,160 1,154 *,^ Samsung Engineering Co. Ltd. 31,722 1,094 Mirae Asset Securities Co. Ltd. 25,588 1,077 Doosan Heavy Industries & Construction Co. Ltd. 50,371 1,069 * Mando Corp. 6,837 1,031 Shinsegae Co. Ltd. 6,983 1,024 *,^ GS Engineering & Construction Corp. 42,879 975 LG Hausys Ltd. 5,927 967 Lotte Chilsung Beverage Co. Ltd. 597 905 Hanwha Chemical Corp. 80,780 904 *,^ NHN Entertainment Corp. 12,529 850 Samsung Techwin Co. Ltd. 40,701 849 LS Corp. 17,063 748 ^ Hyundai Mipo Dockyard Co. Ltd. 10,336 725 Doosan Corp. 7,522 712 NongShim Co. Ltd. 3,301 697 *,^ Hyundai Merchant Marine Co. Ltd. 68,449 639 *,^ Hanjin Shipping Co. Ltd. 106,757 579 ^ Hite Jinro Co. Ltd. 27,040 570 ^ Samsung Fine Chemicals Co. Ltd. 18,299 569 ^ Hyundai Hysco Co. Ltd. 7,988 559 SKC Co. Ltd. 18,950 520 ^ KEPCO Engineering & Construction Co. Inc. 12,527 486 Halla Holdings Corp. 5,989 345 * Kyongnam Bank 34,349 341 * Hyundai Merchant Marine Rights Exp. 03/05/2015 10,513 29 Total Common Stocks (Cost $6,334,925) Coupon Temporary Cash Investments (1.9%) 1 Money Market Fund (1.9%) 3,4 Vanguard Market Liquidity Fund 0.133% 101,342,789 101,343 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 5,6 Fannie Mae Discount Notes 0.170% 6/17/15 800 800 7 Federal Home Loan Bank Discount Notes 0.135% 3/20/15 600 600 7 Federal Home Loan Bank Discount Notes 0.160% 5/29/15 1,000 999 Total Temporary Cash Investments (Cost $103,742) Total Investments (101.9%) (Cost $6,438,667) Other Assets and Liabilities-Net (-1.9%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $94,267,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.1% and 1.8%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $99,708,000 of collateral received for securities on loan. 5 Securities with a value of $400,000 have been segregated as initial margin for open futures contracts. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government.
